Title: From Benjamin Franklin to Peter Collinson, 13 July 1767
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
London, July 13. 1767
I have heard of an Account you lately received from Russia of some Discovery of an ancient Sepulchre in the Frontiers of that Country. I wish I could see that Account. In the mean time I send you a Passage I have met with in Herodotus, that most ancient Historian, concerning the Sepulchres of the Sythian Kings, which may possibly throw some Light on this Discovery. The Boristhenes you know is a River that takes its Rise in the North, and empties itself into the Euxine Sea. I am, as ever, Yours affectionately
B Franklin 
[Enclosure]
The Sepulchres of the Scythian Kings are in the Country of the Gerrhians, where the Borysthenes is first known to be navigable. When their King dies, they dig a great Hole in the Ground, of a quadrangular form, and having receiv’d the Body cover’d with Wax, they open and cleanse the Belly, filling the Space with bruis’d Cypress, Incense, Seeds of Parsley, and Anis: And after they have sow’d up the Belly again, they carry the Body in a Chariot to another Province; where, those who receive it imitate the Royal Scythians in the following Custom. They cut off part of one Ear; shave their Heads; wound themselves on the Arms, Forehead, and Nose; and pierce the left Hand with an Arrow. Having done thus, they accompany the Chariot to another District; and this Manner is observ’d in every Province; ’till having carried the dead Body of the King thro’ all his Dominions, they bury him in the Country of the Gerrhians, who inhabit the remotest parts of the Kingdom. Here they lay him in the Sepulchre, upon a Bed incompass’d on all Sides with Spears; which they cover with Timber, and spread a Canopy over the whole Monument. In the Spaces that remain vacant, they place one of the king’s Concubines strangled; with a Cup Bearer; a Cook; a Groom; a Waiter; a Messenger; certain Horses; and some of all Things necessary. To these they add Cups of Gold; because Silver and Brass are not used amongst them. This done, they throw up the Earth with great Diligence, and endeavour to raise the Mount as high as Possibly they can.
Herodotus, Book IV.
  Addressed: To / Peter Collinson, Esqr. / Mill Hill / To be left at No 39 in Grace church Street
Endorsed: Pryer
